DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 and 27) in the reply filed on 20 January 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 9 recites the limitation "the contact surface area" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 9, the limitation "wherein the contact surface area between the heat exchange fluid channel and the interior heat transfer surfaces of the mass and heat transfer sides of a mass and heat transfer plate comprises from 10% of the surface area of the exterior mass and heat transfer surfaces of the plate" is also unclear. It is unclear from the claim language whether or not the heat exchange fluid channel is a separate structure which is disposed between the interior heat transfer surfaces of the mass and heat transfer sides of the mass and heat transfer plate. 
Claim 10 recites the limitation "the contact surface area" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 10, the limitation "wherein the contact surface area between the heat exchange fluid channel and the interior heat transfer surfaces of the mass and heat transfer sides of a mass and heat transfer plate comprises at least 90% of the surface area of the exterior mass and heat transfer surfaces of the plate" is also unclear. It is unclear from the claim language whether or not the heat exchange fluid channel is a separate structure which is disposed between the interior heat transfer surfaces of the mass and heat transfer sides of the mass and heat transfer plate. 
Claim 27 recites the limitation "the mass and heat transfer sides" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haselden (US 2,861,432).
Regarding claim 1, the reference Haselden discloses a packing device for mass and heat transfer with a subject fluid, comprising: 
a housing (22, 70) having opposing ends, and subject fluid openings at each opposing end defining a subject fluid flow path for at least one subject fluid flowing through the packing device (see col. 4, line 63 to col. 5, line 26; Figs. 1 and 4); 
a plurality of mass and heat transfer plates each comprising opposing mass and heat transfer sides (61, 62), the mass and heat transfer sides (61, 62) comprising interior heat transfer surfaces and exterior mass and heat transfer surfaces for contacting the at least one subject fluid, and an interior heat exchange fluid channel disposed between the interior heat transfer surfaces of the mass and heat transfer sides (see col. 4, line 63 to col. 5, line 26; Figs. 1 and 4); 
a heat exchange fluid inlet for supplying heat exchange fluid to the heat exchange fluid channels of the mass and heat transfer plates, and a heat exchange fluid outlet for removing heat exchange fluid from the heat exchange fluid channels of the mass and heat transfer plates (see col. 5, lines 15-26; Figs. 1 and 4); 
the mass and heat transfer plates being oriented with the exterior mass and heat transfer surfaces aligned with the subject fluid flow path and to the exterior mass and heat transfer surfaces of adjacent mass and heat transfer plates, the mass and heat transfer plates defining there between fluid flow channels for the subject fluid (see col. 4, line 63 to col. 5, line 26; Fig. 4).
Regarding claim 8, the reference Haselden discloses the packing device, wherein the exterior mass and heat transfer surfaces comprise projecting portions (63) (see col. 4, lines 68-75; Fig. 4).
Regarding claims 9 and 10, the reference Haselden discloses the packing device, wherein a contact surface area defined between the interior heat transfer surfaces of the mass and heat transfer sides of a mass and heat transfer plate (61, 62) is about the same as the surface area of the exterior mass and heat transfer surfaces of the mass and heat transfer plate (61, 62), which appears to read on the limitations recited in claims 9 and 10 (see col. 4, line 63 to col. 5, line 26; Fig. 4).
Regarding claim 11, the reference Haselden discloses the packing device, wherein the interior heat transfer surfaces of the mass and heat transfer sides and the heat exchange fluid channel are planar and parallel (see col. 4, line 63 to col. 5, line 26; Fig. 4).
Regarding claim 27, the reference Haselden discloses a packing device for mass and heat transfer with a subject fluid, comprising: 
a housing (22, 70) having opposing ends, and subject fluid openings at each opposing end defining a transfer fluid flow axis for at least one subject fluid flowing through the packing device (see col. 4, line 63 to col. 5, line 26; Figs. 1 and 4); 
a plurality of mass and heat transfer packing structures (i.e., elements 61 and 62 in combination) within the housing each comprising interior heat transfer surfaces (i.e., surfaces which are in contact with element 64, as shown in Fig. 4) and exterior mass and heat transfer surfaces (i.e. surfaces which are in contact with element 63, as shown in Fig. 4) for contacting the subject fluid, and an interior heat exchange fluid channel disposed between the interior heat transfer surfaces of the mass and heat transfer sides (61, 62); the packing structures comprising a heat exchange fluid inlet for supplying heat exchange fluid to the heat exchange fluid channels of the packing structures, and a heat exchange fluid outlet for removing heat exchange fluid from the packing structures (see col. 5, lines 15-26; Fig. 4).
Claims 1-4, 9-11, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Percevaut et al. (US 4,096,214).
Regarding claim 1, the reference Percevaut et al. discloses a packing device for mass and heat transfer with a subject fluid (F1), comprising: 
a housing having opposing ends, and subject fluid openings at each opposing end defining a subject fluid flow path for at least one subject fluid flowing through the packing device (see col. 3, line 62 to col. 4, line 2; Figs. 1 and 2); 
a plurality of mass and heat transfer plates (2,3; 4,5) each comprising opposing mass and heat transfer sides, the mass and heat transfer sides comprising interior heat transfer surfaces and exterior mass and heat transfer surfaces for contacting the at least one subject fluid (F1), and an interior heat exchange fluid channel (11; 12) disposed between the interior heat transfer surfaces of the mass and heat transfer sides (see col. 3, line 62 to col. 4, line 2; Figs. 1 and 2); 
a heat exchange fluid inlet for supplying heat exchange fluid (F2) to the heat exchange fluid channels of the mass and heat transfer plates, and a heat exchange fluid outlet for removing heat exchange fluid from the heat exchange fluid channels of the mass and heat transfer plates (see col. 3, line 62 to col. 4, line 2; Figs. 1 and 2); 
the mass and heat transfer plates being oriented with the exterior mass and heat transfer surfaces aligned with the subject fluid flow path and to the exterior mass and heat transfer surfaces of adjacent mass and heat transfer plates, the mass and heat transfer plates defining there between fluid flow channels for the subject fluid (see col. 3, line 62 to col. 4, line 2; Figs. 1 and 2).
Regarding claim 2, the reference Percevaut et al. discloses the packing device, wherein the mass and heat transfer plates are corrugated (see Figs. 1 and 2).
Regarding claim 3, the reference Percevaut et al. discloses the packing device, wherein the corrugations are offset from the flow path at an acute angle (see Figs. 1 and 2).
Regarding claim 4, the reference Percevaut et al. discloses the packing device, wherein the offset between the corrugations of adjacent mass and heat transfer plates can be 90 degrees (see col. 4, lines 53-62; Figs. 4a-4d).
Regarding claims 9 and 10, the reference Percevaut et al. discloses the packing device, wherein a contact surface area defined between the interior heat transfer surfaces of the mass and heat transfer sides of a mass and heat transfer plate (2,3; 4,5) is about the same as the surface area of the exterior mass and heat transfer surfaces of the mass and heat transfer plate (2,3; 4,5), which appears to read on the limitations recited in claims 9 and 10 (see col. 3, line 62 to col. 4, line 2; Figs. 1 and 2).
Regarding claim 11, the reference Percevaut et al. discloses the packing device, wherein the interior heat transfer surfaces of the mass and heat transfer sides and the heat exchange fluid channel are planar and parallel (see col. 3, line 62 to col. 4, line 2; Figs. 1 and 2).
Regarding claim 27, the reference Percevaut et al. a packing device for mass and heat transfer with a subject fluid (F1), comprising: 
a housing having opposing ends, and subject fluid openings at each opposing end defining a transfer fluid flow axis for at least one subject fluid flowing through the packing device (see col. 3, line 62 to col. 4, line 2; Figs. 1 and 2); 
a plurality of mass and heat transfer packing structures (2,3; 4,5) within the housing each comprising interior heat transfer surfaces (i.e., surfaces defining channels 11 and 12, as shown in Figs. 1and 2) and exterior mass and heat transfer surfaces for contacting the subject fluid (F1), and an interior heat exchange fluid channel (11, 12) disposed between the interior heat transfer surfaces of the mass and heat transfer sides; the packing structures comprising a heat exchange fluid inlet for supplying heat exchange fluid to the heat exchange fluid channels of the packing structures, and a heat exchange fluid outlet for removing heat exchange fluid from the packing structures (see col. 3, line 62 to col. 4, line 2; Figs. 1 and 2).
Claims 1-3, 7, 11, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collin et al. (US 5,316,628).
Regarding claim 1, the reference Collin et al. discloses a packing device for mass and heat transfer with a subject fluid (see col. 2, lines 38-54; Figs. 1-3, 5, and 6), comprising: 
a housing having opposing ends, and subject fluid openings at each opposing end defining a subject fluid flow path for at least one subject fluid flowing through the packing device (see col. 4, line 65 to col. 5, line 48; col. 8, lines 24-68; Figs. 1-3, 5, and 6); 
a plurality of mass and heat transfer plates each comprising opposing mass and heat transfer sides, the mass and heat transfer sides comprising interior heat transfer surfaces and exterior mass and heat transfer surfaces for contacting the at least one subject fluid, and an interior heat exchange fluid channel disposed between the interior heat transfer surfaces of the mass and heat transfer sides (see col. 4, line 65 to col. 5, line 48; col. 8, lines 24-68; Figs. 1-3, 5, and 6); 
a heat exchange fluid inlet for supplying heat exchange fluid to the heat exchange fluid channels of the mass and heat transfer plates, and a heat exchange fluid outlet for removing heat exchange fluid from the heat exchange fluid channels of the mass and heat transfer plates (see col. 4, line 65 to col. 5, line 48; col. 8, lines 24-68; Figs. 1-3, 5, and 6); 
the mass and heat transfer plates being oriented with the exterior mass and heat transfer surfaces aligned with the subject fluid flow path and to the exterior mass and heat transfer surfaces of adjacent mass and heat transfer plates, the mass and heat transfer plates defining there between fluid flow channels for the subject fluid (see col. 4, line 65 to col. 5, line 48; col. 8, lines 24-68; Figs. 1-3, 5, and 6).
Regarding claim 2, the reference Collin et al. discloses the packing device, wherein the mass and heat transfer plates are corrugated (see col. 3, lines 3-20; Figs. 1-3, 5, and 6).
Regarding claim 3, the reference Collin et al. discloses the packing device, wherein the corrugations are offset from the flow path at an acute angle (see col. 3, lines 13-20; col. 7, lines 11-32; Fig. 5).
Regarding claim 7, the reference Collin et al. discloses the packing device, wherein the mass and heat transfer plates comprise alternating corrugated plates and non-corrugated plates (see col. 4, line 65 to col. 5, line 48; Figs. 1-3, and 5).
Regarding claim 11, the reference Collin et al. discloses the packing device, wherein the interior heat transfer surfaces of the mass and heat transfer sides and the heat exchange fluid channel are planar and parallel (see col. 4, line 65 to col. 5, line 48; Figs. 1-3, and 5).
Regarding claim 27, the reference Collin et al. discloses a packing device for mass and heat transfer with a subject fluid (see col. 2, lines 38-54; Figs. 1-3, 5, and 6), comprising: 
a housing having opposing ends, and subject fluid openings at each opposing end defining a transfer fluid flow axis for at least one subject fluid flowing through the packing device (see col. 4, line 65 to col. 5, line 48; col. 8, lines 24-68; Figs. 1-3, 5, and 6); 
a plurality of mass and heat transfer packing structures within the housing each comprising interior heat transfer surfaces and exterior mass and heat transfer surfaces for contacting the subject fluid, and an interior heat exchange fluid channel disposed between the interior heat transfer surfaces of the mass and heat transfer sides; the9 129757968.1packing structures comprising a heat exchange fluid inlet for supplying heat exchange fluid to the heat exchange fluid channels of the packing structures, and a heat exchange fluid outlet for removing heat exchange fluid from the packing structures (see col. 4, line 65 to col. 5, line 48; col. 8, lines 24-68; Figs. 1-3, 5, and 6).
Allowable Subject Matter
Claims 5, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 6, the claims would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the corrugations of adjacent mass and heat transfer plates comprise joined portions, as recited in claim 5.
Regarding claim 12, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the housing is tubular and comprises an annular heat exchange fluid inlet manifold and an annular heat exchange fluid outlet manifold at the opposing ends of the housing, the annular heat exchange fluid inlet manifold communicating between the heat exchange fluid inlet and the heat exchange fluid channels of the mass and heat transfer plates, the annular heat exchange fluid outlet manifold communicating between the heat exchange fluid channels of the mass and heat transfer plates and the heat exchange fluid outlet, as recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774